Citation Nr: 1522497	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for cervical spine degenerative joint and disc disease.

3.  Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 through January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during a December 2014 Board hearing.  A transcript of that testimony is associated with the claims file.

This appeal also initially included the issue of the Veteran's entitlement to service connection for a left foot disability.  That claim was granted in a March 2013 rating decision.  The Veteran has not contested either the effective date for service connection or the assigned initial disability rating.  Accordingly, there are no issues concerning the Veteran's left foot disability remaining on appeal before the Board.

The Veteran's claims file is maintained electronically on VA's Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as the evidentiary record.

The issues of the Veteran's entitlement to service connection for a lumbar spine disorder and for cervical spine degenerative joint and disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran does not have a current right foot disability that is related in any way to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right foot disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a pre-rating June 2009 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for a bilateral foot disorder.  Consistent with Dingess, this letter also notified the Veteran of the process by which VA assigns disability ratings and effective dates for newly service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's February 2010 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, service treatment records, VA treatment records, and social security records have been associated with the claims file.

The Veteran has not been afforded a VA examination of his claimed right foot disorder.  The Board points out that VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In other words, a VA examination is not required where the veteran has not presented a prima facie case for the benefit being sought.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  As discussed more fully below, the Veteran does not have a current right foot disorder for which service connection may be granted.  In the absence of a current right foot disability, the evidence does not present a prima facie case for service connection for a right foot disability.  Under the circumstances, a VA medical examination of the Veteran's right foot is not warranted.  38 C.F.R. § 3.159(c)(4).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for a Right Foot Disorder

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In this case, the Veteran alleges in his claims submissions that he had a pes planus condition in his right foot during service that was manifested by chronic right foot pain throughout service and after his separation from service.  During his February 2015 Board hearing, however, he testified that his right foot had been amputated following a post-service motor vehicle accident.

Indeed, records obtained from the Social Security Administration include private hospital records dated June through October of 2007 from Our Lady of the Lake Regional Hospital.  Those records show that, in June 2007, the Veteran was involved in a serious motor vehicle accident in which his car was struck by an 18 wheeled tractor trailer.  The Veteran apparently sustained crushing injuries and fractures to the tibias and fibulas in both lower extremities.  Those records show further that the Veteran underwent multiple surgical procedures in an effort to salvage his right leg.  Unfortunately, the surgeries were unsuccessful and the Veteran underwent a below the knee amputation of his right leg in September 2007.  Over a year after his right leg was amputated, in January 2009, the Veteran filed the instant claim for service connection for a right foot disorder.

As the Veteran's leg was amputated below the knee well in advance of the date on which his claim was received, the Veteran has clearly not had a right foot disability at any time during the relevant appeal period.  Certainly, if a right foot disability were shown by the evidence to have existed at some point during the appeal period, service connection for the limited period in which the disability existed could be contemplated.  However, where service connection for a claimed disability is granted, the effective date of the award of service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis added); see 38 C.F.R. § 3.400 (2014) (to the same effect).  An exception to this general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  This limited exception is not applicable in this case.  Here, where the Veteran's claim was received well after his right lower leg was amputated, it would not appear that the Veteran has had a right foot disability during the appeal period (i.e., at any time since receipt of his claim in January 2009).

As the Veteran has not had a right foot disability during the relevant appeal period, the basic prima facie elements for service connection under 38 C.F.R. § 3.303(a) are not met.  Accordingly, the Veteran is not entitled to service connection for a right foot disorder and this appeal must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). .

ORDER

Service connection for a right foot disorder is denied.


REMAND

During his December 2014 Board hearing, the Veteran testified that he began receiving VA treatment for his cervical and lumbar spine conditions at the VA medical facility in Baton Rouge, Louisiana at some point after Hurricane Katrina in August 2005.  Although the claims file contains records for VA treatment received by the Veteran from August 2009 through February 2014 at VA medical facilities in New Orleans and Philadelphia, no records pertinent to treatment at the VA facility in Baton Rouge are associated with the claims file.  Indeed, there is no indication in the record that VA has undertaken any efforts to date to locate the records for the Veteran's treatment at the Baton Rouge VA facility since August 2005.  VA must undertake efforts to obtain those treatment records at this time.  38 C.F.R. § 3.159(c)(2).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should be asked to identify any private or other VA treatment providers who have rendered treatment for his cervical and lumbar spine disorders since February 2014.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for a lumbar spine disorder and for cervical spine degenerative joint and disc disease.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain the records for all treatment received by him at the VA medical facility in Baton Rouge, Louisiana since August 2005.  The Veteran should be advised that it remains his responsibility to cooperate with the development of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private treatment providers and any other VA treatment providers who have rendered treatment for his cervical and lumbar spine since February 2014.

 2.  Make efforts to obtain the records for all VA treatment received by the Veteran at the VA medical facility in Baton Rouge, Louisiana since August 2005, as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Perform any other development deemed necessary.

4.  After completion of the above development, the Veteran's claims for service connection for a lumbar spine disorder and for cervical spine degenerative joint and disc disease should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


